Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                          Nos. 04-17-00505-CR & 04-17-00506-CR

                                Richard Anthony GALINDO,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                Trial Court Nos. 5792 & 5793
                          Honorable Bill R. Palmer, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED February 13, 2019.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice